NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

              MARK RICHARD GLASSER,
                     Petitioner,

                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2012-3146
                __________________________

   Petition for review of the Merit Systems Protection
Board in Case No. NY0752110236-I-1.
              ___________________________

                Decided: November 9, 2012
               ___________________________

      MARK RICHARD GLASSER, of Patchogue, New York, pro
se.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________
MARK GLASSER   v. MSPB                                   2


  Before BRYSON, PROST, and WALLACH, Circuit Judges.
PER CURIAM.

                          DECISION

    Mark R. Glasser seeks review of a decision of the
Merit Systems Protection Board dismissing his appeal for
untimeliness. We affirm.

                         BACKGROUND

    Mr. Glasser was removed from his position as Tax
Examining Technician with the Internal Revenue Service
on January 10, 2011. The reason for his dismissal was
his absence without leave from May 21, 2010, through the
date of his termination. The agency’s decision letter was
postmarked January 18, 2011, and Mr. Glasser received it
no later than January 25. The letter informed Mr.
Glasser of his right to appeal his termination to the Merit
Systems Protection Board by filing an appeal within 30
days of receiving the termination decision. Mr. Glasser
did not file his appeal to the Board until May 20, 2011, or
85 days after the 30-day appeal period had passed.

    The administrative judge who was assigned to Mr.
Glasser’s case ordered him to show cause as to why his
appeal should not be dismissed as untimely. Mr. Glasser
informed the Board that he had left the envelope contain-
ing the agency decision letter unopened until May 6
because he believed it was “irrelevant jibberish.” He also
stated that he believed the Board was not a “viable fo-
rum” to hear his claims and that even upon opening the
agency’s decision letter he did not file his appeal for
another two weeks.
3                                     MARK GLASSER   v. MSPB


    The administrative judge dismissed Mr. Glasser’s ap-
peal as untimely, and the full Board denied his petition
for review. Mr. Glasser now petitions for review by this
court.

                       DISCUSSION

    An appeal to the Board “must be filed no later than 30
days after the effective date, if any, of the action being
appealed, or 30 days after the date of the appellant's
receipt of the agency's decision, whichever is later.” 5
C.F.R. §1201.22(b)(1). If an appeal is filed after the
deadline, “it will be dismissed as untimely filed unless a
good reason for the delay is shown.” Id. §1201.22(c). “To
establish good cause for an untimely filing, a party must
show that he exercised due diligence or ordinary prudence
under the particular circumstances of the case.” Martinez
v. Broad. Bd. of Governors, 115 M.S.P.R. 46, 49 (2010); see
Rocha v. Merit Sys. Prot. Bd., 688 F.3d 1307, 1311 (Fed.
Cir. 2012); Phillips v. U.S. Postal Serv., 695 F.3d 1389,
1391 (Fed. Cir. 1982). “[W]hether the regulatory time
limit for an appeal should be waived based upon a show-
ing of good cause is a matter committed to the Board's
discretion and this court will not substitute its own judg-
ment for that of the Board.” Mendoza v. Merit Sys. Prot.
Bd., 966 F.2d 650, 653 (Fed. Cir. 1992) (en banc).

    Mr. Glasser does not dispute that his appeal to the
Board was untimely. He received notice of his termina-
tion on January 25, 2011, at the latest, but he did not file
his appeal until May 20 of that year. The Board did not
abuse its discretion in finding that Mr. Glasser’s proffered
reasons for his untimely delay do not establish good
cause. Intentionally putting aside a letter conveying the
agency’s termination decision and failing to read it for
MARK GLASSER   v. MSPB                                    4


more than 100 days does not constitute due diligence or a
reasonable excuse for an untimely filing.

     Mr. Glasser’s failure to timely appeal was not the re-
sult of misinformation or a misunderstanding of the time
limits for filing an appeal but was the product of his own
decision as to how to treat the termination notice. Mr.
Glasser admits that “[i]f I had opened the termination
letter the day I received it, I would not have acted differ-
ently.” He states that he “made the firm decision not to
waste time or effort in appeals doomed to fail.” Mr.
Glasser made a deliberate choice not to appeal his case to
the Board, and he stuck with that position until the time
to appeal had lapsed. That he subsequently changed his
mind does not constitute good cause to excuse his failure
to file a timely appeal.

   No costs.

                          AFFIRMED